Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Mishkin et al. (US 20140323080 A1) teaches Information associated with a communication is gathered at a switching point during the routing process to determine subscriber metric information associated with an active service identifier. The information relates to the originator of the communication and the target. The information is compared to a provider database to determine a carrier originally associated with the active service identifier. The information is then compared to a porting database to determine if the active service identifier was ported, and if so, to which carrier the active service identifier was ported. A determination can then be made regarding which carrier is associated with the active service identifier. Various systems and methods may be used to determine a number of subscribers, a number of new subscribers, and a number of disconnected subscribers for a given carrier in a given market.
Vargantwar et al. (US 20110065439 A1) teaches a method for selecting a wireless coverage sector to serve a mobile station, such as in response to a handoff request that designates a sector-identifier that represents two or more possible sectors. A serving radio access network (RAN) may identify potential sectors in the region and 
Dribinski et al. (US 20150373501 A1) teaches there is provided a method of analysing data collected in a cellular network and system thereof. The method comprises: repeatedly processing a first subset of the collected data to geo-locate mobile devices, thereby giving rise to geo-location data informative of geo-located mobile devices and associated time-stamped geo-locations thereof, wherein geo-locating is provided with the help of a geo-locating transformation function generated by unsupervised learning, by the processor, of a second subset of the collected data. The method further comprises processing the geo-location data to obtain time-stamped track points, each track point is associated with a respective mobile device and is characterized by geo-location, azimuth and velocity; storing the obtained track points in association with data indicative of respective mobile devices and time-stamps, thereby generating a geo-location database; and processing the geo-location database, to obtain one or more metrics of the cellular network as a function of, at least, respective geo-coordinates.
Tapia et al. (US 20170078171 A1) teaches a communication analytics engine that executes in conjunction with a data collection platform may provide a unified and 
Hong et al. (US 20130188496 A1) teaches a network monitoring apparatus in a mobile communications network monitors, for a predetermined time, TCP packets in the network that tend to comprise end-user traffic using the high-speed data path but not the low-speed data path to provide monitored packet information. The network monitoring apparatus uses this monitored packet information to identify the fastest end user-experienced communication exchanges within the mobile communications network. By one approach, the network monitoring apparatus effectively filters out most or all of the end-user traffic that uses the low-speed data path when providing that monitored packet information. This can comprise, for example, tending to utilize data pertaining to TCP packets that correspond to higher traffic volume (and hence that are likely being conveyed via a high-speed data path) while also tending to discard data that pertains to TCP packets to that correspond to low traffic volume (and hence that are likely being conveyed via a low-speed data path).
The combination Mishkin et al. and Vargantwar et al. and Dribinski et al. and Tapia et al. and Hong et al. fail to disclose “A system comprising: a first hardware 

Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        03/17/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/18/2021